Citation Nr: 0705469	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  05-35 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for mechanical 
lumbosacral strain with right leg pain.


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel

INTRODUCTION

The veteran had active service from February 1969 to December 
1972. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  

In September 2006, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file. 


FINDINGS OF FACT

1.  In a September 2004 rating decision, the RO declined to 
reopen a claim for  service connection for mechanical 
lumbosacral train with right leg pain.  The RO notified the 
veteran of this decision and of his procedural and appellate 
rights in a September 2004 letter; however, the veteran never 
appealed that decision and it became final.  

2.  Evidence presented since the September 2004 rating 
decision raises a reasonable possibility of substantiating 
the claim of service connection for mechanical lumbosacral 
strain with right leg pain. 

3. There competent medical evidence of record does not show 
that the current 
mechanical lumbosacral strain with right leg pain is related 
to service.


CONCLUSIONS OF LAW

1.  The September 2004 rating decision that declined to 
reopen the claim for  service connection for mechanical 
lumbosacral strain with right leg pain is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  

2.  Evidence received since the September 2004 rating 
decision is new and material and the veteran's claim is 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2006).

3.  Mechanical lumbosacral strain with right leg pain was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the veteran received complete VCAA 
notification after the initial unfavorable agency decision in 
April 2005.  The RO provided the veteran letter notice to his 
claim to reopen in February 2005 and March 2006 letters, 
informing him that he could provide evidence or location of 
such and requested that he provide any evidence in his 
possession.  The notice letters specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send records 
pertinent to his claim, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  It is the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim and notice of the type of evidence 
necessary to establish a disability rating and effective date 
in a May 2006 letter. 

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  In the 
present case, the veteran received notice as to the evidence 
and information required to reopen the claim and establish 
service connection that were found insufficient in the 
previous denial in a February 2005 letter.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

In the present case, there are VA and private treatment 
records of file.  Additionally, the veteran has had VA 
examinations.  In light of the foregoing, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issues 
on appeal is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

New and Material Evidence

In the present claim, the veteran seeks to reopen his claim 
for service connection for mechanical lumbosacral strain with 
right leg pain.  In support of his claim, the veteran 
testified at a September 2006 hearing that he injured his 
back on May 21, 1970 in a car accident.  He stated that he 
woke up in the hospital, but did not receive any subsequent 
treatment for his back in-service.  After discharge, he 
testified that he received treatment, but does not know the 
location of the records or the records were not retained.  He 
stated that he had back surgery in 1987 due to an on the job 
injury, however, this was an aggravation of the injury 
received in-service.  Currently, he reported sciatica in the 
legs and low back pain; he testified that the pain he 
currently experiences is the same as the pain he experienced 
in-service.

The veteran's claim for service connection was originally 
denied in a January 1978 rating decision.  In a January 1998 
rating decision, the RO declined to reopen the service 
connection claim as new and material evidence had not been 
received.  The veteran's claim to reopen was last denied in a 
September 2004 rating decision.  The RO denied reopening the 
veteran's claim for service connection for mechanical 
lumbosacral strain with right leg pain on the basis that the 
evidence submitted did not constitute new and material 
evidence as it did not establish a relationship between the 
veteran's back condition and service.  The RO notified the 
veteran of this decision in September 2004; he did not file a 
notice of disagreement specific to this decision within one 
year of the date of notification of the rating decision.  
Consequently, that decision is final based on the evidence of 
record at that time.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  

However, when a claim is the subject of a prior final denial, 
it may nevertheless be reopened if new and material evidence 
is presented or secured.  38 U.S.C.A. § 5108.  
Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2006).  If new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review it on a de novo basis.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  Effective from August 29, 
2001, the regulations defining "new and material evidence" 
were revised and clarify the types of assistance the VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b).  These 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  As the veteran filed his claim 
seeking to reopen in November 2004, the Board applied the 
revised provisions.

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claims.  38 C.F.R. § 3.156(a) (2006).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Though the RO reopened the veteran's service connection claim 
in the September 2005 statement of the case (SOC), the Board 
has a jurisdictional responsibility to consider whether it 
was proper for a claim to be reopened, regardless of whether 
the previous action denying the claim was appealed to the 
Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  

Evidence considered at the time of the September 2004 rating 
decision included private treatment records from 1976 and 
1977 showing low back pain and pain in the extremities with 
no antecedent injury with x-rays were within normal limits; 
and  private treatment records from 1986 onwards showing pain 
in the L5 disc, suggesting a chronic and perhaps still active 
right S1 radiculopathy.  A 1986 record shows a workplace 
injury and that the veteran's pain began in the past four to 
five years.  A 1986 surgical record shows that the veteran 
had a right fifth lumbar disk extrusion.  A 1997 private 
treatment record shows that the veteran fell, throwing his 
upper back out, and strained his back at work in April 1998.     

Evidence received since the September 2004 rating decision 
include statements from Mr. S & Mr. C stating that the 
veteran was in a car accident and he could not breath after 
the in-service accident, and March 2006 statements from his 
mother, father, and brother that the veteran had back and leg 
pain after he returned from the Navy.  

Also received after the September 2004 rating decision are 
service medical records showing no injury to the back, and a 
November 2004 MRI with impressions of a small focal 
protrusion of the annulus into the left neural foramen at L4-
5 and marked L5-S1 disc narrowing.  Additionally, the veteran 
submitted a social security document reflecting his earnings 
from 1966 forward.   

The veteran also had two VA examinations after the September 
2004 rating decision.  In a February 2005 VA examination, the 
examiner reviewed the veteran's medical history.  The 
impression was moderate degenerative changes of the 
lumbosacral spine at L5-S1.  The examiner stated that it is 
not at least as likely as not that the veteran's current back 
problem is related to military service.  In an undated 
addendum to the February 2005 VA examination, the examiner 
opined that the veteran's current back problems are more 
likely related to his work injuries that he was seen for in 
the mid to late 1970's.   In a September 2005 VA examination, 
the examiner reviewed the medical records, claims file, and 
buddy statements.  The examiner stated that the veteran had 
an accident in-service that was documented on previous 
examination and the buddy statements verify the history given 
by the veteran.  The examiner stated that the November 1972 
separation examination did not document any back symptoms, 
private medical records showed low back pain in January 1978, 
and additional private medical records demonstrated low back 
symptoms with various employment activities in 1976.  The 
examiner concluded that it is more likely than not that the 
veteran's present back symptoms are not related to his 
service time.  

In the present claim, all the evidence submitted is new as it 
was not previously submitted.  In addition, this evidence 
raises a reasonable possibility of substantiating the 
veteran's claim of service connection for mechanical 
lumbosacral strain with right leg pain as it relates to an 
unestablished fact necessary to substantiate the claim - 
namely, whether the current back condition is related to 
service.  The Board finds that this evidence raises a 
reasonable possibility of substantiating the claim and is not 
cumulative of the evidence submitted prior to the September 
2004 rating decision.  Therefore, the claim is reopened and 
to this extent only, the claim is granted.




Service Connection

The veteran seeks service connection for mechanical 
lumbosacral strain with right leg pain.  As previously noted, 
the veteran testified at a September 2006 hearing that he 
injured his back on May 21, 1970 in a car accident.  He 
stated that he woke up in the hospital, but did not receive 
any subsequent treatment for his back in-service.  After 
discharge, he testified that he received treatment, but does 
not know the location of the records or the records were not 
retained.  He stated that he had back surgery in 1987 due to 
an on the job injury, however, this was an aggravation of the 
injury received in-service.  Currently, he reported sciatica 
in the legs and low back pain; he testified that the pain he 
currently experiences is the same as the pain he experienced 
in-service.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned. 

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2006).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Service medical records do not show a complaint or finding of 
back pain or a back injury. 

A note from a private physician stated that he saw the 
veteran on July 1976 for numbness and pain down his right 
leg, and that on examination there was nothing definite that 
could be made out as it had been of long standing.  A March 
1977 private treatment record showed that the veteran was 
seen in March 1977 for evaluation of low back and extremity 
pain.  The physician reported no antecedent injuries and that 
the veteran has had intermittent pain radiating into the 
right thigh for the past six to twelve months.  The diagnosis 
was recurrent mechanical low back pain.  A December 1977 
letter from a private physician showed that the veteran was 
seen in February 1977 for right leg pain.  

Private treatment records from 1986 onwards show pain in the 
L5 disc; EMG findings were minimal and suggestive of a 
chronic and perhaps still active right S1 radiculopathy.  
Private records show a workplace injury in 1986, a fall 
injuring his upper back in 1997, and a back strain at work in 
April 1998.  A 1986 surgical record shows that the veteran 
had a right fifth lumbar disk extrusion.  A November 2004 MRI 
showed impressions of a small focal protrusion of the annulus 
into the left neural foramen at L4-5 and marked L5-S1 disc 
narrowing. 

There are also October 2004 statements from Mr. S & Mr. C 
stating that the veteran was in a car accident during service 
and could not breathe after the accident, and March 2006 
statements from his mother, father, and brother that the 
veteran had back and leg pain after returning from the Navy.  

Additionally, the veteran submitted a social security 
document reflecting his earnings from 1966 forward.   

There are two VA examinations of record.  In a February 2005 
VA examination, the examiner reviewed the veteran's medical 
history.  The impression was moderate degenerative changes of 
the lumbosacral spine L5-S1.  The examiner stated that it is 
not at least as likely as not that the veteran's current back 
problem is related to military service.  In an undated 
addendum to the February 2005 VA examination, the examiner 
opined that the veteran's current back problems are more 
likely related to his work injuries that he was seen for in 
the mid to late 1970's.   In a September 2005 VA examination, 
the examiner reviewed the medical records, claims file, and 
buddy statements.  The examiner stated that the veteran had 
an accident in-service that was documented on previous 
examination and the buddy statements verify the history given 
by the veteran.  The examiner stated that the November 1972 
separation examination did not document any back symptoms, 
private medical records showed low back pain in January 1978, 
and additional private medical records demonstrated low back 
symptoms with various employment activities in 1976.  The 
examiner concluded that it is more likely than not that the 
veteran's present back symptoms are not related to his 
service time.  

In the present claim, the Board concludes that service 
connection for mechanical lumbosacral strain with right leg 
pain is not warranted.  Though there is no record of the 
accident where the veteran injured his back of record, the 
veteran's statements and the lay statements from his friends 
and his family are consistent as to the vehicle accident in-
service.  Therefore, the Board accepts that the veteran had a 
vehicle accident in-service.  Next, there is medical evidence 
of a current diagnosis of mechanical lumbosacral strain with 
right leg pain.  

However, there is no medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Hickson, 12 Vet. App. at 253; see also Pond, 
12 Vet. App. at 346.  There are two medical opinions of 
record, specifically the February and September 2005 VA 
examinations.  Both examiners stated that it was more likely 
than not that the veteran's present back symptoms are not 
related to his service time.  The February 2005 VA examiner 
also provided, in an undated addendum, that the veteran's 
current back problems are more likely related to his work 
injuries that he was seen for in the mid to late 1970's.   
Though the Board accepts that the veteran was involved in a 
vehicle accident in service, the Court has held that a 
condition or injury occurred in service alone is not enough; 
there must be a current disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In the present claim, the February 2005 VA examiner 
has stated that the current back disability did not result 
from the injury in-service, but rather is more likely due to 
the 1970's work injuries.  See Grottveit v. Brown, 5 Vet. 
App. 91 (1993) (Where the determinative issue is medical in 
nature, competent medical evidence is required).

The Board notes the veteran's argument that his current back 
injury is due to service in some fashion, and notes the 
opinions of Mr. S., Mr. C., and the veteran's mother, father, 
and brother.  This determination, however, is not a matter 
for an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). Thus, while the Board has 
considered the veteran's assertions, and those of his friends 
and family, they do not outweigh the competent medical 
evidence of record which stated that the current back 
condition is not due to any in-service injury or to service 
in any way.  A competent medical expert makes this opinion 
and the Board is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

In summary, though there is evidence of an in-service 
accident and a current back disability, there is no medical 
evidence of a relationship between the current disability and 
the accident.  Therefore, service connection for mechanical 
lumbosacral strain with right leg pain is not granted.  In 
making this decision, the Board has considered the benefit-
of-the- doubt doctrine, but it does not apply here because 
the evidence is not in approximate balance.  See Gilbert, 1 
Vet. App. at 57-58; 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2006).






ORDER

New and material evidence has been presented to reopen a 
claim for service connection for mechanical lumbosacral 
strain with right leg pain, and to this extent only, the 
appeal is granted.

Service connection for mechanical lumbosacral strain with 
right leg pain is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


